Citation Nr: 1342741	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-02 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), that denied service connection for a heart disorder and for hypertension.  

In November 2011, the Board remanded the issues of entitlement to service connection for a heart disorder and for hypertension, for further development.  


FINDINGS OF FACT

1.  The Veteran does not currently have ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  The Veteran's current heart disorder was not present during service or for many years thereafter, and was not caused by any incident of service including Agent Orange exposure.  

2.  The Veteran's hypertension was not present during service or for many years thereafter, and was not caused by any incident of service including Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

June 2007 and August 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R § 3.159(b)(1).   The June 2007 and August 2007 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated, most recently in an August 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).   VA examinations were conducted in December 2011, and a VA physician statement was obtained in August 2012.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).   

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.)  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

I.  Heart Disorder

The Veteran contends that he has a heart disorder that is related to service.  He essentially maintains that his heart problems began during service and have continued since service.  The Veteran also reports that his "exposures" during his period of service in Vietnam could have contributed to his current heart disorder.  

The Veteran served on active duty from August 1969 to March 1972.  His DD Form 214 indicates that he served in Vietnam.  His service treatment records do not show complaints, findings, or diagnoses of any heart problems.  

There is no evidence of any heart problems in the year after the Veteran's period of service, or for many years thereafter.  The first post-service evidence of any possible heart problems is in March 2007.  

A March 2007 emergency room treatment report from the Richards Memorial Hospital indicated that the Veteran complained of some dizziness and feeling "rushes."  It was noted that he had a history of hypertension and high cholesterol.  The diagnosis was paroxysmal supraventricular tachycardia, with spontaneous conversion.  

A March 2007 echocardiogram report from BCS Heart, LLP, related an impression of valvular heart disease.  

Subsequent private and VA treatment records indicate that the Veteran was treated for disorders, including various diagnosed heart problems such as supraventricular tachycardia and paroxysmal supraventricular tachycardia.  

For example, a December 2007 operative report from College Station Medical Center indicated that the Veteran underwent a successful ablation of supraventricular tachycardia caused by atrioventricular nodal reentrant tachycardia.  

A December 2011 VA heart examination report included a notation that the Veteran's claim file was reviewed.  The Veteran reported that he had rapid heartbeats in 2007, with symptoms of shortness of breath, tightness in his chest, and sweating.  It was noted that the Veteran had an ablation performed in December 2007 with no problems with his heart racing since that time.  The diagnosis was supraventricular arrhythmia with a date of diagnosis of March 2007.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by any in-service injury, event, or illness.  The examiner stated that there was no evidence found in the Veteran's available medical records of ischemic heart disease and that electrocardiograms in 2007 were normal.  The examiner reported that there were no diagnostic testing results or evaluations for ischemic heart disease, and that the Veteran was not taking medication for any such disorder.  The examiner stated that the Veteran had atrioventricular node reentrant tachycardia that was treated with ablation in 2007, with no recurrent symptomatic tachycardia, and that such was a conduction/electrical issue in the Veteran's heart, and was not related to coronary artery disease or ischemic heart disease.  

An August 2012 statement from a VA physician indicated that the Veteran's claim file had been reviewed.  The physician discussed the Veteran's medical history in some detail.  The physician commented that it was his opinion that the Veteran's supraventricular arrhythmia was less likely as not (less than 50 percent probability) incurred in or caused by any claimed in-service injury, event, or illness.  The physician reported that the Veteran had no documentation of his supraventricular arrhythmia noted during his period of service and that he had no complaints or evaluations related to a heart condition or an arrhythmia (problem) while on active duty.  The examiner stated that the nature of the Veteran's arrhythmia was well documented during his admission to the College Station Medical Center in December 2007.  It was noted that comprehensive electrophysiology testing with and without left atrial pacing recording, with mapping ablation of supraventricular tachycardia indicated the Veteran's supraventricular tachycardia and a clear and obvious atrioventricular nodal physiology was noted.  The physician reported that the slow pathway was mapped and ablated, and that there was no further evidence of the two pathways and no distal arrhythmias after the ablation.  

Although exposure to Agent Orange is conceded due to the Veteran's service in Vietnam, his current heart disorder (variously diagnosed as supraventricular tachycardia, paroxysmal supraventricular tachycardia, valvular heart disease, and supraventricular arrhythmia) is not among the diseases listed as presumptively associated with Agent Orange exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis due to Agent Orange exposure.  38 C.F.R. § 3.309(e).  The Veteran may, nonetheless, establish service connection if the evidence shows that his current heart disorder was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

The evidence of record does not show or even suggest that the Veteran's current heart disorder is related to his period of service.  In fact, the evidence of record is against such a finding, as it indicates that the Veteran's present heart disorder began many years after service, without relationship to service, to include any Agent Orange exposure.  A VA examiner in December 2011, as well as a VA physician in August 2012, have both, respectively, after a review of the claim file, provided negative opinions on this matter.  

The Veteran has asserted in statements and testimony that his current heart disorder had its onset during his period of service.  While the Veteran is competent to report that he had symptoms that he thought were heart problems during service, or that he had heart problems for many years, he is not competent to diagnose his heart problems as related to his period of service, to include any exposure to Agent Orange.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  

The preponderance of the evidence is against the claim for entitlement to service connection for a heart disorder; there is no doubt to be resolved; and service connection for a heart disorder is not warranted.  

II.  Hypertension

The Veteran contends, essentially, that he has hypertension that is related to service.  He maintains that his hypertension began during service and has continued since service.  He reports that he was treated for nose bleeds during service that could have been related to high blood pressure.  The Veteran also reports that his "exposures" during his period of service in Vietnam may have contributed to his current hypertension.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of hypertension, or any elevated blood pressure readings.  Such records do show treatment for nosebleeds (epistaxis).  

There is no evidence of hypertension in the year after the Veteran's period of service, or for many years thereafter.  The first post-service evidence of hypertension is in March 2006.  

A March 2005 history and physical report from the St. Joseph Regional Health Center indicated that the Veteran had a past medical history that included elevated cholesterol and hypertension.  There was no diagnosis of either, and the diagnosis provided referred to another disorder.  

A May 2007 operative report from the College Station Medical Center indicated that the Veteran underwent a laparoscopic right radical nephrectomy with DaVinci robotic assistance.  The postoperative diagnoses were right renal mass and renal nonfunction with calcium in the wall, and hypertension.  

Subsequent private and VA treatment records indicate that the Veteran continued to receive treatment for disorders including hypertension.  

A December 2011 VA hypertension examination report noted that the Veteran's claim file was reviewed.  The Veteran reported that he was diagnosed with hypertension at the College Station Medical Center in "2007."  He stated that he could not recall the symptoms, but thought it may have been diagnosed based on elevated blood pressure readings.  The diagnosis was hypertension.  The examiner indicated that the Veteran's claimed hypertension was less likely than not (less than 50 percent probability) incurred in or caused by any claimed in-service injury, event, or illness.  The examiner reported that several episodes of epistaxis were noted during the Veteran's period of service.  The examiner stated that the Veteran's blood pressure was not checked each time the epistaxis occurred, but that when it was checked, it was normal.  The examiner reported that there was no evidence found in the Veteran's service treatment records for a hypertension diagnosis at that time.  

Although exposure to Agent Orange is conceded due to the Veteran's service in Vietnam, his current hypertension is not among the diseases listed as presumptively associated with Agent Orange exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis due to Agent Orange exposure.  38 C.F.R. § 3.309(e).  The Veteran may, nonetheless, establish service connection if the evidence shows that his current hypertension was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

The evidence of record does not demonstrate or even suggest that the Veteran's current hypertension is related to his period of service.  In fact, the evidence of record is against this finding, indicating that the Veteran's present hypertension began many years after service, without relationship to service, to include any Agent Orange exposure.  A VA examiner, pursuant to a December 2011 VA hypertension examination specifically indicated, after a review of the claim file,  that the Veteran's hypertension was not related to his period of service.  

The Veteran has asserted in statements and testimony that his current hypertension had its onset during his period of service.  While the Veteran is competent to report that he had symptoms that he thought were hypertension during service, or that he had hypertension for many years, he is not competent to diagnose his hypertension as related to his period of service, to include any exposure to Agent Orange.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  

The preponderance of the evidence is against the claim for entitlement to service connection for hypertension; there is no doubt to be resolved; and service connection for hypertension is not warranted.  


ORDER

Service connection for heart disorder is denied.  

Service connection for hypertension is denied.  


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


